                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8         RAJA KANNAN,                                    Case No. 17-cv-07305-EJD (VKD)
                                                           Plaintiff,
                                   9
                                                                                             ORDER RE DISCOVERY DISPUTE RE
                                                   v.                                        PLAINTIFF'S RULE 30(B)(6) NOTICE,
                                  10
                                                                                             TOPIC 1
                                  11         APPLE INC.,
                                                                                             Re: Dkt. No. 153, 158
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Further to this Court’s order of October 22, 2019 (Dkt. No. 155), the Court has reviewed

                                  15   the excerpts from the deposition of Moazam Raja identified by the parties and the statement filed

                                  16   by defendant Apple Inc. (Dkt. No. 158).

                                  17             It appears from those materials that Apple does not any additional information about the

                                  18   reasons Apple cancelled plaintiff Raja Kannan’s bonus and stock award during the period of time

                                  19   just prior to his transfer to Mr. Kotni’s group. Accordingly, the Court denies Mr. Kannan’s

                                  20   motion to compel further discovery on this point from Apple.

                                  21             With respect to Mr. Kannan’s request that Apple be precluded from offering any evidence

                                  22   not yet produced regarding the reasons it cancelled this bonus and/or stock award and that the

                                  23   Court determine that this event is evidence of discrimination against Mr. Kannan, Mr. Kannan

                                  24   may only obtain such relief from the presiding judge in this action. However, as Apple has not

                                  25   timely produced this information in discovery, Apple risks being precluded from using evidence

                                  26   about the reasons it cancelled the bonus and/or stock award, at trial or for any other purpose.

                                  27   ///

                                  28   ///
                                   1         IT IS SO ORDERED.

                                   2   Dated: October 28, 2019

                                   3

                                   4
                                                                     VIRGINIA K. DEMARCHI
                                   5                                 United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 2
